This is an action of assumpsit on an account annexed. The case was tried before the presiding Justice without a jury, and with exceptions to rulings of law reserved. The presiding Justice found for the defendant, and the case is before the court on exceptions.
The plaintiff excepts to the following finding and ruling of law of the presiding Justice: “I find accordingly that this is not a case of agency so far as Mrs. Wood and the J. N. Wood Co. is concerned and that consequently the plaintiff is not entitled to recover from the defendant as undisclosed principal in the transaction.”
The exception cannot be sustained. The plaintiff’s contention "that the facts in the case show an agency on the part of the J. N. Wood Co., and that the defendant was an undisclosed principal, with a private arrangement with the manager of the J. N. Wood Co.”, is not sustained by the testimony.
The ruling of the presiding Justice was correct. Exceptions overruled.